Matter of Smith v Hardenbergh (2018 NY Slip Op 04999)





Matter of Smith v Hardenbergh


2018 NY Slip Op 04999


Decided on July 5, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: July 5, 2018

525430

[*1]In the Matter of KEITH SMITH, Respondent,
vKIM HARDENBERGH, Appellant. (And Two Other Related Proceedings.)

Calendar Date: May 30, 2018

Before: Egan Jr., J.P., Lynch, Mulvey, Aarons and Pritzker, JJ.


Ivy M. Schildkraut, Monticello, for appellant.
Gail B. Rubenfeld, Monticello, for respondent.
Marcia Heller, Rock Hill, attorney for the children.

MEMORANDUM AND ORDER
Lynch, J.
Appeal from an order of the Family Court of Sullivan County (Meddaugh, J.), entered April 17, 2017, which, among other things, partially granted petitioner's application, in a proceeding pursuant to Family Ct Act article 6, for custody of the parties' children, and issued an order of protection.
Petitioner (hereinafter the father) and respondent (hereinafter the mother) are the parents of two children (born in 2011 and 2012). In September 2016, the father commenced this proceeding seeking custody of the children. In October 2016, Family Court issued a temporary order of protection directing the mother to prevent her husband — a level three sex offender — from having any contact with the children. The matter was scheduled for trial but, in March 2017, the parties consented to a custodial award that included a permanent order of protection prohibiting contact between the mother's husband and the children. The mother now appeals.
For the reasons stated in Matter of Pointer v Hardenbergh, (___ AD3d ___, 2018 NY Slip Op 04054 [2018]), the mother's appeal is dismissed.
Egan Jr., J.P., Lynch, Mulvey, Aarons and Pritzker, JJ., concur.
ORDERED that the appeal is dismissed, without costs.